PER CURIAM.
Allstar Builders Corporation, Inc., appeals an order dissolving a prejudgment writ of replevin. We affirm.
Upon reviewing the record before the court at the time of the hearing on the motion to dissolve the writ, Prestige Rent-A-Car, Inc. v. Advantage Car Rental & Sales, Inc., 656 So.2d 541, 545 (Fla. 5th DCA 1995); Zuckerman v. Professional Writers of Florida, Inc., 398 So.2d 870, 873 (Fla. 4th DCA), review denied, 411 So.2d 385 (Fla.1981), we hold that the writ was properly dissolved. Allstar did not meet its burden of demonstrating that the writ was issued based on competent, substantial evidence. Kalman v. World Omni Fin. Corp., 651 So.2d 1249 (Fla. 2d DCA 1995). The trial court did not abuse its discretion in dissolving the writ.
Additionally, the court is directed to amend the bond to reflect the proper name of the defendant in this case, Tracy Zimmerman d/b/a Modular Assemblers, not Modular Assemblers, Inc. ■
Affirmed.